          Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 1 of 16



 1   Frank S. Hedin (Bar No. 291289)
     HEDIN HALL LLP
 2   Four Embarcadero Center, Suite 1400
     San Francisco, California 94104
 3   Telephone: + 1 (415) 766-3534
     Facsimile: + 1 (415) 402-0058
 4   Email: fhedin@hedinhall.com

 5   Eugene Y. Turin (pro hac vice)
     MCGUIRE LAW, P.C.
 6   55 W. Wacker Drive, 9th Floor
     Chicago, Il 60604
 7   Telephone: + 1 (312) 893-7002
     Email: eturin@mcgpc.com
 8
     Counsel for Plaintiff and the Putative Class
 9

10                          UNITED STATES DISTRICT COURT

11                        NORTHERN DISTRICT OF CALIFORNIA

12
     RICHARD ROGERS, individually and                Case No. 3:19-cv-5619
13   on behalf of all others similarly situated,

14           Plaintiff,                              CLASS ACTION

15   v.
                                                     SECOND AMENDED CLASS
16   POSTMATES INC.,                                 ACTION COMPLAINT

17          Defendant.

18
           Plaintiff Richard Rogers, individually and on behalf of all others similarly
19
     situated, complains and alleges as follows based on personal knowledge as to himself,
20
     the investigation of his counsel, and information and belief as to all other matters.
21
     Plaintiff believes that substantial evidentiary support will exist for the allegations set
22
     forth in this complaint, after a reasonable opportunity for discovery.
23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT                             Civil Case No.: 3:19-cv-5619

26
         Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 2 of 16



 1                                  NATURE OF ACTION

 2         1.    Plaintiff brings this Second Amended Class Action Complaint for legal

 3   and equitable remedies resulting from the illegal actions of Postmates Inc.

 4   (“Postmates” or “Defendant”) in sending automated text message advertisements to

 5   his cellular telephone and the cellular telephones of numerous other individuals

 6   across the country, in clear violation of the Telephone Consumer Protection Act, 47

 7   U.S.C. § 227 (“TCPA”).

 8                              JURISDICTION AND VENUE

 9         2.    The Court has subject-matter jurisdiction over this action pursuant to 28

10   U.S.C. § 1331 and 47 U.S.C. § 227.

11         3.    Personal jurisdiction and venue are proper in this District because

12   Defendant maintains its corporate headquarters within this District.

13                                           PARTIES

14         4.    Plaintiff is an individual and a “person” as defined by 47 U.S.C. §

15   153(39). Plaintiff is, and at all times mentioned herein was, a resident of Pompano

16   Beach, Florida and a citizen of the State of Florida.

17         5.    Defendant Postmates Inc. is a “person” as defined by 47 U.S.C. §

18   153(39). Defendant maintains, and at all times mentioned herein maintained, its

19   corporate headquarters in San Francisco, California. Defendant describes itself as a

20   company that “connects customers with local couriers who can deliver anything from

21   any store or restaurant in minutes.”1

22

23   1
           “About Postmates,” Postmates Inc., available at https://postmates.com/about
24   (last accessed July 25, 2019).

25   SECOND AMENDED CLASS ACTION COMPLAINT - 2 -                    Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 3 of 16



 1          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 2         6.    In 1991, faced with a national outcry over the vast proliferation of

 3   “robocalls” to the telephones of American consumers, Congress enacted the TCPA

 4   to address certain abusive telemarketing practices. The TCPA prohibits any person

 5   from, inter alia, using an “automatic telephone dialing system” (or “ATDS”), also

 6   known as an “autodialer,” to make any call, including send any text message, to a

 7   wireless telephone number absent an emergency purpose or the “prior express

 8   consent” of the party called or texted. See 47 U.S.C. § 227(b)(1).

 9         7.    Unsolicited text messages have become especially problematic for

10   consumers in recent years. As the Pew Research Center found, “[s]pam isn’t just for

11   email anymore; it comes in the form of unwanted text messages of all kinds – from

12   coupons to phishing schemes – sent directly to users’ cell phones.”

13         8.    Companies today frequently blast consumers with text-message spam

14   using “Short Message Services” (or “SMS”) technology, which allows for the rapid

15   transmission and receipt of massive numbers of short messages to and from wireless

16   telephones. Another technology known as “Multimedia Messaging Services” (or

17   “MMS”) is similar to SMS but also permits the inclusion of photos, videos, and other

18   audio-visual content within a text message.

19         9.    Companies deliver SMS and MMS text messages directly to consumers’

20   wireless devices by transmitting the messages to telephone numbers assigned to

21   consumers’ devices. Because wireless telephones are carried on their owners’

22   persons, SMS and MMS text messages are immediately received, virtually anywhere

23   in the world, by the consumers to whom they are sent. When an SMS or MMS text

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 3 -                   Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 4 of 16



 1   message is successfully transmitted, the receiving device notifies its owner that he or

 2   she has received a new message by way of an auditory and/or visual alert.

 3   Consequently, unsolicited SMS and MMS text messages are distracting and

 4   aggravating to recipients and intrude upon their recipients’ seclusion on receipt.

 5         10.    Text-message spam can also be costly to receive because consumers

 6   typically either pay their wireless service providers in advance for the text messages

 7   they receive or incur usage allocation deductions to their text messaging or data plans,

 8   regardless of whether such messages are authorized.

 9               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

10         11.    Defendant operates a mobile application that connects its customers to

11   thousands of delivery drivers that are signed-up in its network to provide deliveries

12   of food, groceries, and other items.

13         12.    In an effort to advertise its delivery service and encourage Plaintiff and

14   the other members of the putative Class to sign-up to become a part of its driver

15   network to provide food deliveries, Defendant contracted with Bird Dog Media, LLC

16   (“Bird Dog”), one of its marketing agents, to promote its mobile application and

17   driver opportunities to as many individuals as possible.

18         13.    As part of these efforts, Bird Dog blasted several thousands if not

19   millions of automated text messages encouraging individuals to sign up for

20   Defendant’s delivery-driver network.

21

22

23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 4 -                      Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 5 of 16



 1          14.   For example, on or about April 8, 2019, Bird Dog Media transmitted the

 2   following automated text message on behalf of Defendant and advertising its delivery

 3   platform to Plaintiff’s cellular telephone number:

 4

 5

 6

 7

 8
 9          15.   The unsolicited text message advertisement depicted above was
10   transmitted from the dedicated number (724) 394-0835, which is owned and operated
11   by Bird Dog and used to transmit text message advertisements on behalf of Defendant
12   and for Defendant’s benefit.
13          16.   The hyperlink in the automated message sent to Plaintiff –
14   http://delivrpublic.us/35ecb24c (which was substantially similar to the hyperlinks in
15   the text messages sent to the other members of the class) – directed receipients to the
16   following URL, which was a web page owned, operated, and maintained by
17   Defendant:            https://fleet.postmates.com/?utm_source=birddogmedia&utm_
18   medium=jobboard&utm_campaign=Birddogmedia_Supply_JB_Postings_nj_Deskt
19   op_CPL_All_All_Core&city_id=54&z=08854&utm_term=588582319&utm_conte
20   nt=.
21          17.   The webpage operated by Defendant was specifically created for the
22   purposes of the marketing campaign it contracted with and paid Bird Dog to conduct,
23   and Defendant was at all times made aware that individuals, including Plaintiff and
24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 5 -                     Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 6 of 16



 1   the other members of the Class, were directed to its website and its services pursuant

 2   to this marketing campaign and as a result of text messages sent by Bird Dog on its

 3   behalf.

 4         18.   Indeed, Defendant specifically oversaw, monitored, tracked, and realized

 5   and appreciated the results of the marketing campaigns that it had hired Bird Dog to

 6   perform on its behalf, including by way of codes embedded within the postmates.com

 7   URLs to which the recipients of these text messages were directed via the hyperlinks

 8   within them, one example of which is identified in paragraph 16 above (the URL to

 9   which the hyperlink in the subject text message sent to Plaintiff directed, which

10   specifically identified “Birddogmedia” – which is a reference to Bird Dog – as the

11   “source” of the lead who arrives at the destination postmates.com webpage after

12   having clicked that hyperlink, and which also contained other alphanumerical

13   tracking codes used by Defendant and Bird Dog for purposes of tracking the sources

14   of such leads and the means by which the leads have been directed to Defendant’s

15   website). Moreover, Plaintiff is informed and believes, and thereupon alleges, that

16   Defendant possessed, for the entire duration of its contractual relationship with Bird

17   Dog, including at the time the subject text messages were sent to Plaintiff and the

18   other members of the Class, and Defendant continues to possess today, information

19   in its marketing databases and other technology platforms reflecting a hyperlink in

20   an SMS or MMS text message, sent by Bird Dog pursuant to its contractual

21   relationship with the company to provide such marketing services, as the originating

22   source of any visitor who arrived at its postmates.com website as a result of clicking

23   a hyperlink in a text message sent by Bird Dog on its behalf.

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 6 -                     Civil Case No.: 3:19-cv-5619

26
         Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 7 of 16



 1          19.   The unsolicited text message depicted above constituted “advertising” or

 2   “telemarketing” material within the meaning of the TCPA and its implementing

 3   regulations because the message promoted Defendant’s mobile application based

 4   delivery-driver network and Defendant offered for Plaintiff to perform the services

 5   promoted in the above text message for the purpose of deriving commercial profit

 6   from any delivery services that Plaintiff and the other Class members would provide

 7   on behalf of Defendant.

 8          20.    In sending the automated text messages at issues, Bird Dog was at all

 9   times acting on behalf of Defendant and solely for Defendant’s benefit pursuant to a

10   marketing campaign that Defendant had authorized, contracted with Bird Dog for,

11   and paid Bird Dog to conduct. Defendant was aware, or should have been aware, that

12   Bird Dog was sending such text messages on its behalf, and Defendant knowingly

13   allowed and permitted Bird Dog to conduct such marketing at least until the time that

14   Plaintiff filed this suit.

15          21.   The text messages transmitted on behalf of Defendant to the cellular

16   telephones of Plaintiff and the other Class members were sent via an “automatic

17   telephone dialing system” as defined by 47 U.S.C. § 227(b)(1)(A) as: the messages

18   were sent from telephone numbers used to message consumers en masse; the

19   messages featured automatically prepared content using computer-generated

20   templates into which the city and name of the recipient was inputted so as to make

21   the messages appear as though they were sent from a real human being but were in

22   fact automated in every sense; the dialing equipment used to send the messages had

23   features substantially similar to a predictive dialer, inasmuch as it was capable of

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 7 -                    Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 8 of 16



 1   making numerous calls or texts simultaneously (all without human intervention) and

 2   had the capacity to store, produce, and dial random or sequential numbers, or to

 3   receive and store lists of telephone numbers and then dial such numbers, en masse,

 4   in an automated fashion and without human intervention.

 5         22.   And indeed, the text messages at issue in this case were transmitted on

 6   behalf of Defendant and for Defendant’s benefit to Plaintiff and all other putative

 7   Class members with hardware and software that received and stored lists of telephone

 8   numbers, and then dialed such numbers, en masse, in an automated fashion and

 9   without human intervention.

10         23.   Neither Plaintiff, nor the other members of the Class, provided their

11   “prior express consent” much lesss any “written” consent to Defendant or Bird Dog

12   to receive the subject text messages concerning Postmates by means of an “automatic

13   telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A) on their

14   cellular telephone.

15         24.   Because Plaintiff’s cellular phone, like the cellular telephones of the

16   other members of the Class, alerts him whenever he receives a text message, the

17   subject text messages sent on behalf of Defendant invaded Plaintiff’s and the other

18   Class members’ privacy and intruded upon their seclusion when they received them.

19         25.   None of the subject text messages sent to Plaintiff or to any other Class

20   member’s number were sent for an emergency purpose.

21                               CLASS ALLEGATIONS

22         26.   Class Definition. Plaintiff brings this civil class action on behalf of

23   himself individually and on behalf of all other similarly situated persons as a class

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 8 -                   Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 9 of 16



 1   action pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff

 2   seeks to represent is comprised of and defined as:

 3               All persons in the United States:

 4               (1) who, at any time between September 6, 2015 and the
                     present, were sent at least one text message to a number
 5                   assigned to a cellular telephone service that contained a
                     hyperlink which, if accessed, would have redirected to
 6                   a URL that included (inter alia) the following text in its
                     address:
 7                   “postmates.com/?utm_source=birddogmedia”;

 8                    and

 9               (2) for whom Postmates, Inc. and Bird Dog Media, LLC
                     lack any record of such recipient, prior to being sent
10                   such text message, having provided to Postmates, Inc.
                     or Bird Dog Media, LLC (as a disclosed agent of
11                   Postmates, Inc.) the telephone number to which such
                     message was sent.
12
           27.   Defendant, its employees, and agents are excluded from the Class.
13
           28.   Plaintiff reserves the right to modify the definition of the Class (or add
14
     one or more subclasses) after further discovery.
15
           29.   Plaintiff and all Class members have been impacted and harmed by the
16
     acts of Defendant.
17
           30.   This Class Action Complaint seeks injunctive relief and monetary
18
     damages.
19
           31.   This action may properly be brought and maintained as a class action
20
     pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies
21
     the numerosity, typicality, adequacy, commonality, predominance, and superiority
22
     requirements.
23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 9 -                    Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 10 of 16



 1          32.   On application by Plaintiff’s counsel for class certification, Plaintiff may

 2   also seek certification of subclasses in the interests of manageability, justice, or

 3   judicial economy.

 4          33.   Numerosity. The number of persons within the Class is substantial,

 5   believed to amount to thousands of persons dispersed throughout the United States.

 6   It is, therefore, impractical to join each member of the Class as a named plaintiff.

 7   Further, the size and relatively modest value of the claims of the individual members

 8   of the Class renders joinder impractical. Accordingly, utilization of the class action

 9   mechanism is the most economically feasible means of determining and adjudicating

10   the merits of this litigation.

11          34.   Typicality. Plaintiff received at least one automated text message sent on

12   behalf of Defendant to a number assigned to a cellular telephone service. Such text

13   message contained a hyperlink which, if accessed, would have redirected to a URL

14   that    included     (inter      alia)   the   following    text     in      its     address:

15   “postmates.com/?utm_source=birddogmedia.” Prior to being sent such text message,

16   Plaintiff had not provided his cellular telephone number to Defendant or to Bird Dog,

17   and therefore did not provide his “prior express consent” or “prior express written

18   consent” within the meaning of the TCPA to receive such message. Consequently,

19   the claims of Plaintiff are typical of the claims of the members of the Class, and

20   Plaintiff’s interests are consistent with and not antagonistic to those of the other Class

21   members he seeks to represent. Plaintiff and all members of the Class have been

22   impacted by, and face continuing harm arising out of, Defendant’s violations or

23   misconduct as alleged herein.

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 10 -                       Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 11 of 16



 1         35.   Adequacy. As Class representative, Plaintiff has no interests adverse to,

 2   or which conflict with, the interests of the absent members of the Class, and is able

 3   to fairly and adequately represent and protect the interests of such a Class. Plaintiff

 4   has raised viable statutory claims of the type reasonably expected to be raised by

 5   members of the Class and will vigorously pursue those claims. If necessary, Plaintiff

 6   may seek leave to amend this Class Action Complaint to add additional Class

 7   representatives or assert additional claims.

 8         36.   Competency of Class Counsel. Plaintiff has retained and is represented

 9   by experienced, qualified, and competent counsel committed to prosecuting this

10   action. Plaintiff’s counsel are experienced in handling complex class action claims,

11   in particular claims brought under the TCPA and other consumer protection statutes.

12         37.   Commonality and Predominance. There are well-defined common

13   questions of fact and law that exist as to all members of the Class and predominate

14   over any questions affecting only individual members of the Class. These common

15   legal and factual questions, which do not vary from Class member to Class member

16   and may be determined without reference to the individual circumstances of any

17   Class member, include (but are not limited to) the following:

18            a) Whether Defendant may be held liable for the subject text messages sent

19               by Bird Dog on its behalf and pursuant to a marketing campaign it

20               directed Bird Dog to conduct;

21            b) Whether the subject text messages were delivered using an “automatic

22               telephone dialing system”;

23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 11 -                    Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 12 of 16



 1            c) Whether the subject text messages constituted “advertisements” or

 2               “telemarketing”;

 3            d) Whether Defendant can meet its burden to demonstrate that it obtained

 4               either the requisite “express consent” or “prior express written consent”

 5               (depending on resolution of the question above in section (c)) to make or

 6               initiate the transmission of the subject text messages, assuming such an

 7               affirmative defense is raised by Defendant; and

 8            e) Whether Defendant should be enjoined from engaging in such conduct

 9               in the future.

10         38.   Superiority. A class action is superior to other available methods for the

11   fair and efficient adjudication of this controversy because individual litigation of the

12   claims of all Class members is impracticable. Even if every member of the Class

13   could afford to pursue individual litigation, the Court system could not.

14   Individualized litigation would also present the potential for varying, inconsistent or

15   contradictory judgments, and would magnify the delay and expense to all parties and

16   to the court system by causing multiple trials of the same factual issues. By contrast,

17   the maintenance of this action as a class action, with respect to some or all of the

18   issues presented herein, presents few management difficulties, conserves the

19   resources of the parties and the court system and protects the rights of each member

20   of the Class. Plaintiff anticipates no difficulty in the management of this action as a

21   class action. Class wide relief is essential to compel compliance with the TCPA. The

22   interest of Class members in individually controlling the prosecution of separate

23   claims is small because the statutory damages in an individual action for violation of

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 12 -                     Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 13 of 16



 1   the TCPA are small. Management of these claims is likely to present significantly

 2   fewer difficulties than are presented in many class actions because the text messages

 3   at issue are all automated and the Class members, by definition, did not provide prior

 4   express consent (much less prior express written consent) as required under the

 5   statute to authorize the subject text messages to be sent to their cellular telephones.

 6   The Class members can be readily located and notified of this class action through

 7   Defendant’s records and, if necessary, the records of Defendant’s agent(s) or sub-

 8   agent(s) or of cellular telephone providers.

 9         39.   Additionally, the prosecution of separate actions by individual Class

10   members would create a risk of multiple adjudications with respect to them that

11   would, as a practical matter, be dispositive of the interests of other members of the

12   Class who are not parties to such adjudications, thereby substantially impairing or

13   impeding the ability of such nonparty Class members to protect their interests. The

14   prosecution of individual actions by Class members could establish inconsistent

15   results and/or establish incompatible standards of conduct for Defendant.

16         40.   Defendant, through its agent Bird Dog, has acted on grounds generally

17   applicable to the Class, thereby making final injunctive relief and corresponding

18   declaratory relief with respect to the Class as a whole appropriate. Moreover, on

19   information and belief, Plaintiff alleges that the TCPA violations complained of

20   herein are substantially likely to continue in the future if an injunction is not entered.

21

22

23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 13 -                      Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 14 of 16



 1                              CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
 2                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
 3
           41.   Plaintiff incorporates by reference the foregoing paragraphs of this
 4
     Second Amended Class Action Complaint as if fully stated herein.
 5
           42.   Plaintiff and each Class member received at least one automated text
 6
     message sent by Bird Dog on behalf of Defendant to a number assigned to a cellular
 7
     telephone service. All such text messages contained a hyperlink which, if accessed,
 8
     would have redirected to a URL that included (inter alia) the following text in its
 9
     address: “postmates.com/?utm_source=birddogmedia.” Prior to being sent such text
10
     messages, neither Plaintiff nor any other Class member had provided the cellular
11
     telephone number to which such message(s) were sent to Defendant or to Bird Dog.
12
     Consequently, neither Plaintiff nor any other Class member provided his or her “prior
13
     express consent” or “prior express written consent” (to the extent such messages are
14
     deemed advertisements or telemarketing messages) within the meaning of the TCPA
15
     to Defendant or Bird Dog to authorize the transmission of the subject text messages.
16
           43.   All of the subject text messages sent to Plaintiff and to the members of
17
     the Class were initiated or made using the same dialing equipment technology, which
18
     constitutes an “automatic telephone dialing system” within the meaning of the TCPA.
19
           44.   By having Bird Dog transmit the subject text messages using an
20
     “automatic telephone dialing system” to telephone numbers assigned to a cellular
21
     telephone service on its behalf and for its benefit, as alleged herein, Defendant
22
     violated the TCPA, including but not limited to 47 U.S.C. § 227(b)(1)(A)(iii).
23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 14 -                  Civil Case No.: 3:19-cv-5619

26
        Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 15 of 16



 1         45.    As a result of Defendant’s violations of the TCPA, Plaintiff and all Class

 2   members are each entitled to, and do seek, an award of $500.00 in statutory damages

 3   for each violation of the TCPA (or $1,500.00 for each such violation committed

 4   willfully or knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 5         46.    Plaintiff and the other Class members seek an award of attorneys’ fees

 6   and costs.

 7                                 PRAYER FOR RELIEF

 8         WHEREFORE, Plaintiff Richard Rogers prays for relief and judgment in favor

 9   of himself and the Class as follows:

10         A.     Injunctive relief prohibiting such violations of the TCPA in the future;

11         B.     As a result of each of Defendant’s violations of 47 U.S.C. § 227(b)(1),

12   Plaintiff seeks for himself and each class member statutory damages of $500.00 (or

13   $1,500.00 for any violations committed willfully or knowingly);

14         C.     An award of attorneys’ fees and costs to counsel for Plaintiff and the

15   Class, paid from the amount of any statutory damages award to the Class authorized

16   by the TCPA, pursuant to Rule 23; and

17         D.     An Order certifying this action as a class action pursuant to Federal Rule

18   of Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court

19   deems appropriate, finding that Plaintiff is a proper representative of the Class, and

20   appointing the law firms representing Plaintiff as counsel for the Class.

21                             DEMAND FOR JURY TRIAL

22        Plaintiff, on behalf of himself and the Class, hereby demands a trial by jury

23   pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 15 -                    Civil Case No.: 3:19-cv-5619

26
       Case 3:19-cv-05619-TSH Document 34 Filed 04/02/20 Page 16 of 16


     Dated: April 2, 2020                HEDIN HALL LLP
 1
                                         By:    /s/ Frank S. Hedin                .
 2                                                  Frank S. Hedin
 3                                       Frank S. Hedin (Bar No. 291289)
                                         HEDIN HALL LLP
 4                                       Four Embarcadero Center, Suite 1400
                                         San Francisco, California 94104
 5                                       Telephone: + 1 (415) 766-3534
                                         Facsimile: + 1 (415) 402-0058
 6                                       Email: fhedin@hedinhall.com
 7                                       Eugene Y. Turin (pro hac vice)
                                         MCGUIRE LAW, P.C.
 8                                       55 W. Wacker Drive, 9th Floor
                                         Chicago, Il 60604
 9                                       Telephone: + 1 (312) 893-7002
                                         Email: eturin@mcgpc.com
10
                                         Counsel for Plaintiff and the Putative Class
11
12

13

14
15

16

17

18

19

20

21

22

23

24

25   SECOND AMENDED CLASS ACTION COMPLAINT - 16 -                Civil Case No.: 3:19-cv-5619

26
